DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 is currently amended. Claims 3-9 are as previously presented. Claims 2 and 10-20 are canceled. Claims 21-31 are new.
Response to Arguments/Remarks
In view of applicant’s cancellation of claim 31, all remaining claims now have been deemed allowable and all rejections of record are withdrawn. 
In response to applicant’s remarks regarding the drawings, the drawings of 1/7/19 are found acceptable.
Allowable Subject Matter
Claims 1, 3-9, and 21-30 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Yamaguchi (US 20130333818A1) fails to teach or suggest the limitations of independent claims 1 and 29, specifically while Yamaguchi teaches groove bottom protruding portions and groove wall protruding portions it fails to teach wherein these protrusions consist of one first groove bottom surface extending in the tyre radial direction and one second groove bottom surface having an angle larger than that of the first groove bottom surface and one first groove wall surface extending in a tyre width direction and one second groove wall surface having an angle with respect to the tyre width direction larger than that of the first groove wall surface and inclined with respect to the groove wall reference surface in combination with each of the groove bottom . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741